UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-2585


CAROL JEAN ONEY, on behalf of herself and others similarly
situated,

                Plaintiff – Appellant,

          v.

PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC, other,
PennyMac Holdings LLC, other, PennyMac Loan Servicing, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-01525-JFM)


Submitted:   July 21, 2016                 Decided:   July 27, 2016


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


April T. Ademiluyi, LAW OFFICE OF APRIL T. ADEMILUYI, Bethesda,
Maryland, for Appellant. Edward W. Chang, BLANK ROME LLP,
Philadelphia, Pennsylvania; James R. Billings-Kang, BLANK ROME
LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Carol     Jean        Oney    appeals       the     district       court’s       order

dismissing her second amended complaint asserting a claim under

the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p

(2012), pursuant to Fed. R. Civ. P. 12(b)(6).                          We review de novo

a   district    court’s       dismissal       under      Rule    12(b)(6),       accepting

factual allegations in the complaint as true and drawing all

reasonable      inferences          in    favor     of     the     nonmoving        party.

Kensington      Volunteer      Fire      Dep’t v.       Montgomery      Cty.,    684 F.3d
462, 467 (4th Cir. 2012).                To survive a Rule 12(b)(6) motion to

dismiss, a complaint must contain sufficient “facts to state a

claim to relief that is plausible on its face.”                                 Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007).                       We have thoroughly

reviewed      the    record        and   conclude       that     the     district      court

committed no reversible error.                We therefore affirm the district

court’s order.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this       court    and    argument    would      not   aid     the    decisional

process.

                                                                                  AFFIRMED




                                            2